       Case 1:20-cv-00027-JAP-LF Document 79-2 Filed 10/15/20 Page 1 of 20




                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

NICK VINCENT FLOR,

                       Plaintiff,

v.                                                           Cause No. 1:20-cv-00027-JAP-LF

THE BOARD OF REGENTS OF THE
UNIVERSITY OF NEW MEXICO,
STEPHEN BISHOP, LISA BROIDY,
KEVIN GICK, KARIN HIGH, ERIC LAU,
individually and in their official capacities,
and EVA CHAVEZ,

                       Defendants.


                              DECLARATION OF LISA BROIDY

        Lisa Broidy, being duly sworn under oath and deposes as follows:

     1. I am over the age of 18, and the information contained in this declaration is based upon my

personal knowledge.

     2. At all relevant times, I was a committee member of the Faculty Ethics and Advisory

Committee at the University of New Mexico. At all relevant times and currently, I was a Professor

of Sociology with the University of New Mexico (“UNM”).

     3. In my capacity as a committee member of the Faculty Ethics and Advisory Committee, I

was advised of Professor Flor’s request for a Peer Hearing pursuant to UNM Policy C07 in the

Faculty Handbook, and agreed to serve on his Peer Hearing panel. I served as the Chair of the

Peer Hearing panel.

     4. Consistent with Policy C07, as a committee member of the Faculty Ethics and Advisory

Committee, and as Chair of the Peer Hearing panel for Professor Flor, I understood that the scope

of review of the Peer Hearing panel was limited to “uphold[ing] or revers[ing] the proposal to


                                                 1

                                                                                     EXHIBIT B
      Case 1:20-cv-00027-JAP-LF Document 79-2 Filed 10/15/20 Page 2 of 20




suspend the faculty member without pay.” See UNM Policy C07.

   5. I advised Professor Flor directly and jointly with the Peer Hearing panel that the scope of

review at the Peer Hearing would be limited to:

               •   Procedural Questions – Was the sanctioning process consistent with relevant

                   University policy? Were there any procedural irregularities that should

                   invalidate the sanctioning outcome?

               •   Substantive Questions – Was the sanction appropriate and proportionate given

                   the OEO violations for which the sanction was issued?

   Again, this scope of review was consistent with Policy C07.

   6. The scope, procedure, and process of the Peer Hearing was controlled by UNM Policy C07.

Id. As a committee member of the Faculty Ethics and Advisory Committee and as the Chair of

the Peer Hearing Panel of Professor Flor, I did not have discretion to deviate from the scope of

review as set forth in Policy C07.

   7. Pursuant to Policy C07, the Peer Hearing panel provided copies of the Model Hearing

Procedure Rules to all parties, imposed the requirements of those procedural rules on all parties,

and followed all Policy C07 requirements. See true and correct copies of the Model Hearing

Procedure Rules, and Dispute Resolution Hearing Procedure referenced herein and attached as

Attachments 1 and 2 respectively.

   8. Pursuant to these rules of procedure, the parties submitted witness and exhibit lists to the

Peer Hearing panel.

   9. At no time before Professor Flor submitted his witness and exhibit lists or after did I instruct

him that he could not call any particular witness (including Eva Chavez) or that he was unable to

introduce documentary evidence.



                                                  2
      Case 1:20-cv-00027-JAP-LF Document 79-2 Filed 10/15/20 Page 3 of 20




   10. Regarding Professor Flor’s proposed witnesses, he included a witness by the name of

Samantha Harris, an individual not associated with UNM. It was unclear to myself and the other

panel members what information she could provide that would assist the panel in its review.

Before any decision was made about the ability of Ms. Harris to testify, Professor Flor voluntarily

withdrew this witness.

   11. Professor Flor’s witness list did not include Eva Chavez or any other witness who he now

claims had exculpatory information.

   12. The Peer Hearing panel did not exclude any witnesses or exhibits identified by Professor

Flor before the hearing or during the hearing.

   13. Before the Peer Hearing and pursuant to the Model Hearing Procedure Rules, the Dispute

Resolution Hearing Procedure Rules, and consistent with Policy C07, Professor Flor was advised

that his attorney could consult with him during the Peer Hearing but could not actively present his

case at the Peer Hearing.

   14. Professor Flor’s attorney was present during the Peer Hearing and routinely consulted with

Professor Flor throughout the Peer Hearing.

   15. The panel conducted an on-record closed Peer Hearing on February 21, 2020, considering

all witnesses and evidence submitted by both parties and consistent with its scope of review

defined by Policy C07.

   16. During the Peer Hearing, Professor Flor cross-examined all adverse witnesses.

   17. Professor Flor did not testify on his own behalf at the Peer Hearing.

   18. Based upon its review, the panel upheld the sanction against Professor Flor – suspension

for one year without pay.

   19. I no longer serve on the Faculty Ethics and Advisory Committee and I am currently on



                                                 3
      Case 1:20-cv-00027-JAP-LF Document 79-2 Filed 10/15/20 Page 4 of 20




sabbatical. At the time of the Peer Hearing and currently, I had no decision making authority to

alter or change UNM policy or procedures regarding the OEO investigative process, the faculty

sanctioning process detailed in Policy C07, the peer review appeal process detailed in Policy CO7,

or the scope of representation provided by the Office of University Counsel. I have no decision

making authority or ability to reverse the outcomes and findings of the OEO investigation, to

expunge Professor Flor’s personnel file of any matter, and/or to control the disclosure of or

contents of Professor Flor’s personnel file. In my present capacity and outside of the context of

the Peer Hearing itself, I have no decision making authority to lift the one-year suspension against

Professor Flor.



           Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true and

correct.

           Dated: October 14, 2020




                                                                  Lisa Broidy




                                                     4
Case 1:20-cv-00027-JAP-LF Document 79-2 Filed 10/15/20 Page 5 of 20




                                                        ATTACHMENT 1
Case 1:20-cv-00027-JAP-LF Document 79-2 Filed 10/15/20 Page 6 of 20
Case 1:20-cv-00027-JAP-LF Document 79-2 Filed 10/15/20 Page 7 of 20
Case 1:20-cv-00027-JAP-LF Document 79-2 Filed 10/15/20 Page 8 of 20
Case 1:20-cv-00027-JAP-LF Document 79-2 Filed 10/15/20 Page 9 of 20
Case 1:20-cv-00027-JAP-LF Document 79-2 Filed 10/15/20 Page 10 of 20
         Case 1:20-cv-00027-JAP-LF Document 79-2 Filed 10/15/20 Page 11 of 20




                                HLC Accreditation
                               Evidence Document


             UAPPM_3220_Ombuds_Dispute_Resolution_2014
    Title: UAPPM Policy 3220: Ombuds Services and Dispute Resolution for
    Staff

    Office of Origin: University Administrative Policies and Procedures
    Manual

    Description: The general policy in the UAPPM that puts forward the
    Ombuds/Dispute Resolution Services for Staff.




Date: 2014


T    H    E    U   N   I   V   E   R   S   I   T   Y   O   F   N   E   W   M   E   X   I   C   O
                                                                           ATTACHMENT 2
         Case
Policy 3220:  1:20-cv-00027-JAP-LF Services
             Ombuds/Dispuw-esolution Document
                                            for 79-2
                                                Staff::Filed           I The 12
                                                             10/15/20 Page
                                                        Univer-Policy        Uniof
                                                                                ... 20
                                                                                     Page I of 5




  ~UNM Policy Office                                                                    This version was in effect
                                                                                        for the period of5-~q-l'fto _ _


  Administrative Policies and Procedures Manual -
  Policy 3220: Ombuds/Dispute Resolution
  Services for Staff
  Date Originally Issued: 11-01-1994
  Revised: 04-01-2003, 05-29-2014
  Subject to Change Without Notice


  1. General
  Ombuds/Dispute Resolution Services for Staff ("Ombuds/DR") provides independent, impartial, confidential, and
  informal processes for managing or resolving work-related issues and problems. Except as limited in Section 3.
  herein, Ombuds/DR is available to staff and their co-workers ("employees") and supervisors, as well as to faculty who
  supervise employees. Emphasis is on early and informal identification and resolution with fair consideration of all sides
  of an issue or problem. The procedures in this policy should be administered flexibly and expeditiously at the lowest
  possible level with the cooperation of all concerned.


  1.1. Retaliation

  Retaliation against an employee for raising an issue or participating in any way in dispute resolution under this policy
  is strictly forbidden and shall be cause for disciplinary action if found to have occurred. Refer to UAP 2200
   ("Whistleblower Protection and Reporting Suspected Misconduct and Retaliation") for policies and procedures on
  retaliation.


   2. Confidentiality
  Information obtained by Ombuds/DR staff in the course of facilitation, informal attempts at resolution, mediation, or
  other activities is confidential to the extent permitted by law. At the initial visit, Ombuds/DR staff will explain any
  limitations to confidentiality before discussing specific issues. With permission from the employee, Ombuds/DR staff
  may seek assistance from various University offices such as the Office of Equal Opportunity (OEO); Counseling,
  Assistance, and Referral Service (CARS); Human Resources; Risk Management; and Internal Audit to resolve issues
  or problems in a flexible, cooperative, and responsive manner.


   3.Scope
  This policy is intended to help employees with issues or problems that affect them in the workplace. Ombuds/DR staff
  serve in a neutral role and use alternative dispute resolution methods, described in Section 6. herein, to return the
   primary responsibility for resolving conflicts to the individuals involved. If an individual believes there is a conflict of
   interest with Ombuds/DR staff conducting the dispute resolution process, a mediator selected by mutual agreement
  from a panel of outside mediators is available to conduct dispute resolution. Ombuds/DR staff assist and guide
   individuals or groups in their efforts to identify mutually agreeable solutions. The Faculty Dispute Resolution Office
  offers alternative dispute resolution methods to faculty. Ombuds/DR Department may work with the Faculty
   Ombuds/Dispute Resolution Office in instances of faculty/staff disputes with appropriate consent and releases from all




http://policy.unm.edu/university-policies/3000/3220.html                                                                    6/3/2014
         Case
Policy 3220:  1:20-cv-00027-JAP-LF
             Ombuds/Dispute         Document
                            .lution Services for 79-2
                                                 Staff:: Filed
                                                         University.licy I The 13
                                                               10/15/20 Page   Uniof
                                                                                  ... 20
                                                                                       Page 2 of 5


   participants. Both programs coordinate services and protocols to assist faculty and staff, in accordance with the "best
   practices" of the International Ombudsman Association Standards of Practice and Code of Ethics, and applicable
   University policies and procedures.


   Employees with concerns about possible violations of University policy or state or federal laws or regulations that are
   more general in nature (sometimes called "whistleblowing"), should report such concerns according to UAP 2200
   ("Whistleblower Protection and Reporting Suspected Misconduct and Retaliation"). Allegations of unlawful
   discrimination or sexual harassment are handled by the Office of Equal Opportunity (OEO) in accordance with UAP
   2720 ("Equal Opportunity. Non-Discrimination, and Affirmative Action") and UAP 2730 ("Sexual Harassment").
   Ombuds/DR staff will refer employees to report such allegations to OEO.


   Employees who are members of a collective bargaining unit have specific grievance procedures, some of which
   include participation in the Ombuds/DR process. These employees should refer to their specific collective bargaining
   agreements. Employees should be aware that there may be federal or state laws and remedies pertaining to workplace
   complaints, and that use of the dispute resolution process under this policy does not extend the deadlines within which
   to seek assistance from outside agencies or file legal proceedings.


   4. Resources
   The University has a number of resources that can provide employees with advice and assistanc,e in resolving work-
   related issues and problems. These resources include:


    • the management chain

   •   Ombuds/DR

   • the Faculty Ombuds/Dispute Resolution Office

   •   the Human Resources Division

   •   OEO


   If employees are working with more than one (1) of the offices mentioned above concerning the same issue or
   problem, they should inform the other offices involved, in order to avoid duplication of services.


   5. Supervisor Responsibilities
   Supervisors at all levels, are responsible for resolving work-related issues and problems in an appropriate, fair, and
   prompt manner as soon as reasonably possible after becoming aware of the issues or problems. Supervisors are
   responsible for participating in training offered by the University on management and supervisory skills. Supervisors
   should seek advice and assistance in resolving issues and problems, as appropriate, from the University resources
   listed in Section 4. above.


   6. Employee Responsibilities

   Employees should try to resolve work-related issues or problems as soon as reasonably possible after becoming
   aware of the issues or problems. Employees are encouraged to consider their supervisors as resources in their
   problem-solving efforts. Employees are also encouraged to go to Ombuds/DR for assistance with constructive dispute
   resolution efforts.


   Non-bargaining unit employees in the DR process may request and have advisors of their choice present for all
   Ombuds/DR processes listed herein. Bargaining unit employees may request advisors if defined in their collective



http://policy. unm .edu/uni versity -policies/3 000/3 220 .html                                                       6/3/2014
        Case
Policy 3220:  1:20-cv-00027-JAP-LF Services
             Ombuds/Dispu.Resolution Document
                                            for 79-2
                                                Staff::Filed           I The 14
                                                             10/15/20 Page
                                                        Univer-Policy        Uniof
                                                                                ... 20
                                                                                     Page 3 of 5


   bargaining agreement. Advisors provide support and assistance to employees using the Ombuds/DR process. The
   extent of the advisor's role may vary on a case-by-case basis. Advisors share the responsibility with employees of
   making efforts to resolve concerns in a collaborative manner and observe the confidentiality of all relevant Ombuds
   services and DR processes.


  To assist employees in resolving work-related problems and issues, the University offers communication skills and
   conflict resolution training. Employees may seek advice and assistance in resolving work-related issues or problems,
   as appropriate, from the University resources listed in Section 4. above.


   7. Dispute Resolution Processes
   In all instances Ombuds/DR staff serve in a neutral role. In collaboration with Ombuds/DR staff, the individuals affected
   by the issue or problem will select one or more of the appropriate dispute resolution methods described below.


   •   Collaborative problem solving: Ombuds/DR staff facilitates conversations with individuals involved in a conflict in
       finding ways to work together to acknowledge their interests and improve their relationship.

   •   Employee/supervisor consultation: Ombuds/DR staff assists employees and supervisors with problem solving,
       effective communication, management skills, and/or preventing conflicts.

   •   Mediation: Ombuds/DR staff assists individuals in reaching a mutually acceptable resolution to workplace issues.

   •   Staff as Mediators Program: UNM employees coordinated by the Ombuds/DR staff are available to assist
       employees on request.

   •   Ombuds/DR staff reviews and assesses situations and makes recommendations.

   •   Formal policy interpretation obtained from the applicable office.

   •   Departmental consultations, assistance, and training designed to improve interactions and productivity and reduce
       conflict.

   •   Facilitation: Ombuds/DR staff creates a process intended to encourage ongoing communication and problem
       solving.

   • Training: Ombuds/DR staff provides training in dispute resolution and other related issues.

   •   Referral to other University resources.


  All individuals involved in an issue or problem are required to participate in the dispute resolution process unless
  otherwise provided by in the applicable collective bargaining agreement. If one or more of the involved individuals does
   not participate, the Ombuds/DR has the discretion to pursue resolution through the applicable management chain or
  appropriate administrators. The Ombuds/DR may also bring forward to the appropriate administrators concerns about
  specific supervisors or employees when a policy violation or pattern of inappropriate behavior is observed, subject to
  the confidentiality requirements described in Section 2. herein.


  7 .1. Progressive Discipline

  Upon request, Ombuds/DR staff will assist employees and supervisors in their efforts to resolve disagreements or
  conflicts. This assistance may eliminate the need for disciplinary action. If a supervisor initiates disciplinary action, non-
   bargaining unit employees may request an advisor of their choice be present at any meeting with the supervisor where
  the disciplinary action is initiated, but such meetings must be coordinated by Ombuds/DR. Bargaining unit employees
   may request advisors if defined in their collective bargaining agreement.




http://policy.unm.edu/university-policies/3000/3220.html                                                                 6/3/2014
         Case
Policy 3220:  1:20-cv-00027-JAP-LF
             Ombuds/Dispute         Document
                            .lution Services for 79-2    Universit~licy
                                                 Staff:: Filed           I The Uni
                                                               10/15/20 Page   15 of
                                                                                   ... 20
                                                                                        Page 4 of 5


   Ombuds/DR is intended to supplement, not replace, formal procedures. Employees can contest any disciplinary action
   through Ombuds/DR, although the final decision on disciplinary action is made by the employee's supervisor.
   Participating in an informal dispute resolution process does not necessarily put discipline on hold. However,
   supervisors in consultation with the Ombuds may choose to place disciplinary action on hold pending the results of
   dispute resolution process. Refer to UAP 3215 ("Performance Management").


   8. Dean or Director's Decision
   If after a good faith effort the individuals have not resolved the conflict, any party involved in the dispute resolution
   process may ask Om buds/OR to forward a request for a decision to the cognizant dean or director. The dean or
   director will issue a written decision within four (4) weeks concerning the issues raised unless extenuating
   circumstances delay such action. If the dean or director was involved in the dispute resolution process, the request
   shall be forwarded to the next level supervisor or cognizant vice president not involved in the dispute resolution
   process.


   Ombuds/DR will forward the dean or director any written concerns provided by either party to the issue. The dean or
   director shall meet with the parties involved and consult with Ombuds/DR before making a decision. In most
   circumstances the dean or director may choose to meet separately with each of the parties. Non-bargaining unit
   employees may request an advisor of their choice be present in the meeting with dean or director. Bargaining unit
   employees may request advisors if defined in their collective bargaining agreement. Meetings in which an employee
   wishes to have an advisor present must be coordinated by Ombuds/DR. The decision of the dean or director shall be
   final, unless there is discretionary review by the President or Board of Regents as provided in Section 10. herein.


   9. Review of Suspension Without Pay or Termination
   If post-probationary employee has been suspended without pay or discharged, the employee is entitled to a peer
   hearing or arbitration upon request. The employee should send the request, with the Notice of Final Action, to
   Ombuds/DR within two (2) weeks of the employee's receipt of the Notice of Final Action per Section 6.5. UAP 3215
   ("Performance Management"). Failure to do so may have legal consequences. Because a peer hearing or arbitration
   is a process with significant legal implications, the employee may wish to seek the advice of a private attorney in
   considering how to proceed. Upon receiving the request for a peer hearing, Ombuds/DR forwards the request to the
   Office of University Counsel, which appoints an attorney to advise the peer panel. Ombuds/DR's role in peer hearings
   and arbitration is limited to providing administrative support.


   9.1. Peer Hearing

   If a peer hearing is requested, Ombuds/DR will arrange for the hearing. Identification of potential Peer Review Panel
   members will begin within five (5) working days from the date of the request and Notice of Final Action. The hearing will
   be held as soon as reasonably possible before a Peer Review Panel. The decision of the Panel is final, unless a
   discretionary appeal is allowed by the President or the Board of Regents, as provided in this policy (Section 10.). Non-
   bargaining unit employees may request an advisor of their choice be present at the peer hearing. Bargaining unit
   employees may request advisors if defined in their collective bargaining agreement. Hearings shall be conducted
   according to the University's Dispute Resolution Hearing Procedures (Exhibit B.). A copy of these procedures may also
   be obtained from Ombuds/DR. Hearings shall be recorded and shall be private unless both parties agree that the
   hearing be open.


   9.1.1. Peer Review Panel

   The Peer Review Panel shall consist of three (3) uninvolved University employees who have no connection with the
   dispute, nor any interest in the outcome of the hearing. All faculty and staff who are called upon to serve on a




http://policy. unm .edu/uni versity -policies/3 000/3 220 .html                                                           6/3/2014
        Case
Policy 3220:  1:20-cv-00027-JAP-LF Services
             Ombuds/Dispuwesolution Documentfor 79-2
                                                Staff::Filed 10/15/20 Page
                                                        Univer-Policy  1 The 16
                                                                             Uniof
                                                                                ... 20
                                                                                     Page 5 of 5


   Panel are required to participate in peer hearings. Individuals will be excused only in extreme circumstances as
   determined by Ombuds/DR. Members of the Peer Review Panel will be randomly selected from a pool consisting of all
   University employees as follows.


   Names of five (5) individuals from the same "Primary Occupational Activity" in the University's biennial EE0-6 Report
   as the complainant will be drawn at random by computer. Two (2) of these individuals will serve on the Panel and a
   third will be an alternate who will sit on the Panel should one of the two (2) selected individuals be unable to serve on
   the Panel.


   Names of four (4) individuals from the same "Primary Occupational Activity" in the University's biennial EE0-6 Report
   as the respondent will be drawn at random by computer. One (1) of these individuals will serve on the Panel and a
   second will be an alternate who will sit on the Panel should the selected individual be unable to serve on the Panel.


  The nine (9) individuals randomly selected will complete a screening form to determine whether any individual has a
   conflict of interest that would prohibit him/her from serving in a neutral capacity. The complainant and respondent will
  then select the Panel members from the randomly chosen names. The members of the Panel will select one of their
   number to serve as chair. University Counsel will provide the Panel with training on conducting hearings and will also
   serve as legal advisor to the Panel


   9.2. Arbitration

   If both parties agree, the dispute may be submitted for final and legally binding arbitration instead of a peer hearing.
  Non-bargaining unit employees may request an advisor of their choice be present at the arbitration. Bargaining unit
  employees may request advisors ifdefined in their collective bargaining agreement. If arbitration is requested,
   Ombuds/DR will arrange for the arbitration as soon as reasonably possible. Arbitrators are non-UNM employees
   selected by mutual agreement from a pool of professional arbitrators.


   10. Discretionary Review by President and Board of Regents
  The President and the Board of Regents reserve the discretionary authority to review all decisions other than final and
   binding arbitration. The President and the Regents will normally accept review only in extraordinary cases, such as
  those where proper procedures have apparently not been followed, where the decision appears to be unsupported by
  the facts, or where the decision appears to violate University policy. If an appeal is accepted, it will first go to the
   President. The Board of Regents has the discretion to review the President's decision. Any appeal will be handled
   pursuant to the policies of the President and Regents concerning discretionary reviews.


   11. Attachments
  Exhibit A. Dispute Resolution Process Flowchart
  Exhibit B. Dispute Resolution Hearing Procedures




  ©The University of New Mexico, Albuquerque, NM 87131, (505) 277-0111
  New Mexico's Flagship University




http://policy.unm.edu/university-policies/3000/3220.html                                                                     6/3/2014
           Case 1:20-cv-00027-JAP-LF Document 79-2 Filed 10/15/20 Page 17 of 20
                                                                              Page 1 of 1




                                        Pa1tles work to
                                yes-    resctvo dispuic



            no
  Seek assistance from                                              Parties work wnh
  Dispute Resolution or .........,_,.                              outside mediators
other University rewurce                                           to resolve rl i::;pu\e


                                              no
                                                                                                             es~
                                                                                                            y~
                   me :hods
                    collaborative problem    so~ting
                   •• err~loyee/supervis.or consultation                                    no
                   -- medi<lfion
                   -- staff as mediators program
                                                                        Request a dedsion from dean c; director
                   --DR stafi revie'.\1 and assess dispute
                   -- fon11al policy interpretation
                   ··departmental consultations
                   -- fadiitation
                   --training
                   --referral to other Univorsit resources

                                                                            Dean or director renders   a dedslo1l




                                                                                                              no    End of
                                                                                                                    process



                                                                                            yes


                                                                                        oes affB'~teu
                                                                                                                      no
                                                                                     ompiO'yfro want to
                                                                                   request a peer hearing




                   Discretionary
                    Review b:,-
                   President and       14~J---0nly     by request of President-_.._------,------------J
                 Board of Regents




http://policy. unm.edu/common/images/3 220ex-a.gif                                                                            6/4/2014
        Case 1:20-cv-00027-JAP-LF
Dispute Resolution                     Document
                   Hearing Prledure ::University   79-2I The
                                                 Policy   Filed 10/15/20of New
                                                              Univer       PageMexico
                                                                                18 of 20
                                                                                       Page 1 of 3




  t!!\ UNM                                      Policy Office

   Dispute Resolution Hearing Procedure
   ARTICLE 1. INTRODUCTION

   1.1. General:

  This procedure applies to all sides in a dispute.


  1.2. Informal Resolution:

   Normally, a hearing will be held only after all sides and appropriate University officials have attempted to resolve the
  dispute informally.


   1.3. Attorney for Panel:

   The panel will consult with its University Counsel attorney prior to the hearing. The panel will also consult with its
  University Counsel attorney on any issues it can't resolve. The panel's University Counsel attorney either will also be
  present at the hearing or will be available for consultation.


   1.4. Persons with Disabilities:

   Persons with disabilities who want accommodations should let the Dispute Resolution Coordinator know at least ten
   (10) days before the accommodation is required.


   1.5. Interpreter:

   Sign and language interpreters are available upon request. Please let the Dispute Resolution Coordinator know at
  least ten (10) days before the accommodation is required.


  ARTICLE.2. PREHEARING MATTERS

   2.1. Preparation of Evidence:

   2.1.1. You are responsible for your own evidence. Evidence can be documents, witnesses, or other materials.


  2.1.2. All students, faculty and staff must cooperate with your reasonable requests to provide evidence and to be
  witnesses. If you are having difficulty getting cooperation from a potential witness or source of evidence. ask the
   Dispute Resolution Coordinator for help. You may use reasonable and equitable University work time, equipment, and
   support staff assistance in preparing for the hearing.


   2.1.3. The University will advise you about procedures and give you a general overview of the type of evidence that is
   usually submitted in these kinds of matters. If the person bringing the complaint hires a lawyer, then the person
   responding may request a lawyer from University Counsel's Office.




http:/lpolicy.unrn.edu/university-policies/3000/3220-exb.html                                                          6/4/2014
        Case 1:20-cv-00027-JAP-LF
Dispute Resolution Hearing .edure ::University 79-2 I The
                                     DocumentPolicy    Filed 10/15/20of New
                                                           Univ.ty      PageMexico
                                                                             19 of 20Page 2 of 3


   2.2. Notice Requirements:

   Ten (1 0) working days before the hearing, you must tell or give the Dispute Resolution Coordinator:


   2.2.1. A list of your witnesses. Only those witnesses may testify at the hearing, unless the panel gives permission for
   additional witnesses to testify.


   2.2.2. The name of any advisor you will be bringing to the hearing. If your advisor is a lawyer you must specifically
   notify the Dispute Resolution Coordinator that your advisor is a lawyer. Generally, if you don't give the Dispute
   Resolution Coordinator the name of your advisor. you may not bring one. But, if the other side gives the Dispute
   Resolution Coordinator the name of its advisor, then you can bring an advisor, too.


   2.2.3. One copy of your evidence. If you request a document from any employee in the University who has custody of
   that document, that person must give either you or the Dispute Resolution Coordinator the original or a copy of that
   document within one work day, unless the document is confidential. The Dispute Resolution Coordinator will make and
   distribute copies to all sides. Only this evidence may be used unless the panel gives permission to use other evidence.


   2.3. Time Limits.

   The panel may set reasonable time limits for the hearing.


   ARTICLE 3. HEARINGS

   3.1. Evidence:

   You may testify, present witnesses, and introduce and explain documents and other evidence. The panel may exclude
   evidence only in special situations, such as evidence that is very personal and not very relevant. or when there are
   many witnesses testifying to the same thing. At your request, the panel will consult with its University Counsel attorney
   on evidence issues. The panel may request evidence or witnesses in addition to what you bring.


   3.2. Absent Parties:

   All panel members and both parties shall be present at hearings. If you do not appear, you may lose the hearing. But
   first. the panel must find out why you were not present.


   3.3. Advisors:

   You may bring an advisor. If you tell the Dispute Resolution Coordinator that you are bringing an advisor as described
   in Section 2.2.2 above, you may consult freely with your advisor throughout the hearing, but your advisor may not
   speak for you unless the panel decides that you need such assistance.


   3.4 Order of Evidence:

        (1) the person raising the issues presents his or her case;


        (2) the person responding presents his or her case;


        (3) in the discretion of the panel, follow-up by both sides may be allowed;


        (4) the person raising the issues makes a final statement;




http://policy. unm.edu/uni versity -policies/3 000/3 220-exb. html                                                     6/4/2014
        Case 1:20-cv-00027-JAP-LF
Dispute Resolution                   Document
                   Hearing P.dure ::University  79-2I The
                                               Policy  Filed 10/15/20of New
                                                           Unive.       PageMexico
                                                                             20 of 20
                                                                                    Page 3 of 3


        (5) the person responding makes a final statement.


   3.5. Witnesses:

   You may present witnesses. When a witness is unable to attend a scheduled hearing, the witness may make an
   affidavit which may be used as evidence. It must be submitted ahead of time, like other evidence. All sides and the
   panel members may question all witnesses, but the panel may set reasonable limits on this. The panel may require
   that questions be directed through the panel.


   3.6. Record of Hearing:

   The Dispute Resolution Department shall make a tape recording of the proceedings. You may get a copy of the tape.
   The record of the hearing shall be the tape recording and all documents or physical objects introduced as evidence.
   The record shall be kept by the Dispute Resolution Department for five years after all appeals have been concluded or
  after the time for appeal has expired.


  ARTICLE 4. GENERAL PROVISIONS

   4.1. Time Limits:

   For good cause, the panel shall extend any time limit set forth in these rules. Good cause shall include the fact that a
   time limit includes finals week or periods such as vacations, holidays, or intersessions if parties or decision makers are
   absent from the University. Any time extension shall be communicated in writing to the Dispute Resolution Coordinator
  and everyone else involved, along with a new written schedule for the hearing.


   ARTICLE 5. CONFLICTS

   5.1. Conflicts:

   Prior to selecting a person to be a panel member, the Dispute Resolution Coordinator will ask the person whether they
   have any prior familiarity with either the parties or the subject matter of the dispute such that he or she would be unable
   to be objective.




  © Th.e University of New Mexico, Albuquerque. NM 87131, (505) 277-0111
  New Mexico's Flagship University




http:/lpolicy.unm.edu/university-policies/3000/3220-exb.html                                                          6/4/2014
